 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

. CASENo C 4:19-cv-03031— HSG
Alisa Russo

y Plaintiff(s) STIPULATION AND [PROPOSEB}—
ORDER SELECTING ADR PROCESS

FleetCor Technologies, et al.
Defendant(s)

 

Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the

following ADR process:
& Early Neutral Evaluation (ENE) (ADR L. R. 5)
Mediation (ADR L.R. 6)
Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)

Private ADR (specify process and provider)
The parties agree that def., whose princ. place of bus. is in GA, may participate by phone.

The parties agree to hold the ADR session by:
@) the presumptive deadline (90 days from the date of the order referring the case to ADR)

© other requested deadline: ff a o
tie _MA pf
Date: Septembeg df 2019 QB FZ...

ET for rae ~
é AL” } hed Le MA ot

Date: September 23, 2019
~ Attomey for - Defendant

 

(J IT IS SO ORDERED.
© IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:

DATE: 9/25/2019 .
.. DISTRICT JUDGE

 

 

 

important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed Order
Selecting Mediation “ or “Stiputation & Proposed Order Selecting ENE" or “Stipulation & Proposed Onder Selecting Early
Settlement Conference with a Magistrate Judge” or "Stipulation & Proposed Order Selecting Private ADR.“

Form ADR-Stip rev, 1-15-2019
